Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a communications backpack comprising: a backpack; a Radio Area Network (RAN) device in mechanical communication with the backpack; a mini-server in mechanical communication with the backpack and in electrical communication with the RAN device; at least one hot swappable battery in mechanical communication with the backpack and in electrical communication with the RAN  device and the mini-server; at least one antenna, wherein the at least one antenna is stored in a first position alongside the backpack and is movable to a second position where the antenna Is coupled to the backpack and in electrical communication with the RAN device; and wherein the communications backpack provides a coverage area of up to 3 kilometers (km).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, 
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered
pertinent to applicant's disclosure:
Tammisetti (US 9,706,431) teaches a radio network system including
a radio area network packaged in a backpack for the purpose of portability.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845